Case 4:19-cv-00619-JFJ Document 20 Filed in USDC ND/OK on 03/22/21 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

JODY L. A.,                                  )
                                             )
               Plaintiff,                    )
                                             )
vs.                                          )        Case No. 19-CV-619-JFJ
                                             )
ANDREW M. SAUL,                              )
Commissioner of Social Security,             )
                                             )
               Defendant.                    )

                                   OPINION AND ORDER

       Plaintiff Jody L. A. seeks judicial review of the decision of the Commissioner of the Social

Security Administration (“SSA”) denying his claims for disability benefits under Titles II and XVI

of the Social Security Act (“Act”), 42 U.S.C. §§ 416(i), 423, and 1382c(a)(3). In accordance with

28 U.S.C. § 636(c)(1) & (3), the parties have consented to proceed before a United States

Magistrate Judge. For reasons explained below, the Court affirms the Commissioner’s decision

denying benefits. Any appeal of this decision will be directly to the Tenth Circuit Court of

Appeals.

I.     General Legal Standards and Standard of Review

       “Disabled” is defined under the Social Security Act as an “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). A physical or mental

impairment is an impairment “that results from anatomical, physiological, or psychological

abnormalities which are demonstrable by medically acceptable clinical and laboratory diagnostic

techniques.” 42 U.S.C. § 423(d)(3). A medically determinable impairment must be established
Case 4:19-cv-00619-JFJ Document 20 Filed in USDC ND/OK on 03/22/21 Page 2 of 10




by “objective medical evidence,” such as medical signs and laboratory findings, from an

“acceptable medical source,” such as a licensed and certified psychologist or licensed physician;

the plaintiff’s own “statement of symptoms, a diagnosis, or a medical opinion is not sufficient to

establish the existence of an impairment(s).” 20 C.F.R. §§ 404.1521, 416.921. See 20 C.F.R. §§

404.1502(a), 404.1513(a), 416.902(a), 416.913(a). A plaintiff is disabled under the Act “only if

his physical or mental impairment or impairments are of such severity that he is not only unable

to do his previous work but cannot, considering his age, education, and work experience, engage

in any other kind of substantial gainful work which exists in the national economy . . . .” 42 U.S.C.

§ 423(d)(2)(A).

       Social Security regulations implement a five-step sequential process to evaluate a disability

claim. 20 C.F.R. §§ 404.1520, 416.920; Williams v. Bowen, 844 F.2d 748, 750-51 (10th Cir. 1988)

(explaining five steps and burden shifting process). To determine whether a claimant is disabled,

the Commissioner inquires: (1) whether the claimant is currently working; (2) whether the claimant

suffers from a severe impairment or combination of impairments; (3) whether the impairment

meets an impairment listed in Appendix 1 of the relevant regulation; (4) considering the

Commissioner’s assessment of the claimant’s residual functioning capacity (“RFC”), whether the

impairment prevents the claimant from continuing her past relevant work; and (5) considering

assessment of the RFC and other factors, whether the claimant can perform other types of work

existing in significant numbers in the national economy. 20 C.F.R. § 404.1520(a)(4)(i)-(v). If a

claimant satisfies her burden of proof as to the first four steps, the burden shifts to the

Commissioner at step five to establish the claimant can perform other work in the national

economy. Williams, 844 F.2d at 751. “If a determination can be made at any of the steps that a

plaintiff is or is not disabled, evaluation under a subsequent step is not necessary.” Id. at 750.




                                                  2
Case 4:19-cv-00619-JFJ Document 20 Filed in USDC ND/OK on 03/22/21 Page 3 of 10




       In reviewing a decision of the Commissioner, a United States District Court is limited to

determining whether the Commissioner has applied the correct legal standards and whether the

decision is supported by substantial evidence. See Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th

Cir. 2005). Substantial evidence is more than a scintilla but less than a preponderance and is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion. See id.

A court’s review is based on the administrative record, and a court must “meticulously examine

the record as a whole, including anything that may undercut or detract from the ALJ’s findings in

order to determine if the substantiality test has been met.” Id. A court may neither re-weigh the

evidence nor substitute its judgment for that of the Commissioner. See Hackett v. Barnhart, 395

F.3d 1168, 1172 (10th Cir. 2005). Even if a court might have reached a different conclusion, the

Commissioner’s decision stands if it is supported by substantial evidence. See White v. Barnhart,

287 F.3d 903, 908 (10th Cir. 2002).

II.    Procedural History and the ALJ’s Decision

       Plaintiff, then a 50-year-old male, applied for Title II disability insurance benefits and Title

XVI supplemental security income benefits on March 3, 2016, alleging a disability onset date of

July 22, 2014, later amended to July 20, 2016. R. 15, 198-205, 214. Plaintiff claimed he was

unable to work due to conditions including severe osteoporosis, chronic back pain, hip pain,

bilateral knee pain, severe sleep apnea, and chronic obstructive pulmonary disorder (“COPD”).

See R. 218. Plaintiff’s claims for benefits were denied initially on August 18, 2016, and on

reconsideration on February 8, 2017. R. 57-114. Plaintiff then requested a hearing before an ALJ,

and the ALJ conducted the hearing on June 21, 2018. R. 33-56. The ALJ issued a decision on

October 3, 2018, denying benefits and finding Plaintiff not disabled because he was able to perform




                                                  3
Case 4:19-cv-00619-JFJ Document 20 Filed in USDC ND/OK on 03/22/21 Page 4 of 10




other work existing in the national economy. R. 15-27. The Appeals Council denied review, and

Plaintiff appealed. R. 1-3; ECF No. 2.

       The ALJ found that Plaintiff’s date last insured was December 31, 2016. R. 17. At step

one, the ALJ found that Plaintiff had not engaged in substantial gainful activity since the amended

alleged onset date of July 20, 2016. Id. At step two, the ALJ found that Plaintiff had the following

severe impairments: COPD; chronic back pain; chronic neck pain, by history; chronic right knee

pain; history of difficulty hearing in the right ear; low body mass index (“BMI”); and sleep apnea.

Id. At step three, the ALJ found that Plaintiff had no impairment or combination of impairments

that was of such severity to result in listing-level impairments. R. 18-19.

       After evaluating the objective and opinion evidence and Plaintiff’s statements, the ALJ

concluded that Plaintiff has the RFC to perform a range of light work as follows:

       The claimant is able to lift or carry, push or pull up to twenty pounds occasionally
       and up to ten pounds frequently. The claimant can sit for eight hours out of an
       eight-hour day, stand for two hours out of an eight-hour day, and walk for two hours
       out of an eight-hour day. The claimant can sit for three hours at one time, stand for
       one hour at one time, and walk for one hour at one time. The claimant can
       continuously use the bilateral upper extremities for reaching in all directions
       (including overhead), handling, fingering, feeling, pushing, and pulling. The
       claimant can frequently use the bilateral feet for operating foot controls. The
       claimant can occasionally climb ramps or stairs, but should avoid climbing ladders,
       ropes or scaffolds. The claimant can occasionally balance, stoop, kneel, crouch and
       crawl. The claimant can tolerate frequent exposure to moving mechanical parts,
       operating a motor vehicle, unprotected heights, extreme cold, extreme heat, and
       vibration. The claimant can tolerate occasional exposure to humidity and wetness
       and dust, odors, fumes, and pulmonary irritants. The claimant can tolerate loud
       (heavy traffic) noise environments.

R. 19. At step four, the ALJ found that Plaintiff was unable to perform any past relevant work. R.

25. Based on the testimony of a vocational expert (“VE”), however, the ALJ found at step five

that Plaintiff could perform other unskilled light exertion work, such as Driver, Zipper Sewing

Machine Operator, and Semi-Automatic Sewing Machine Operator. R. 26. The ALJ determined




                                                 4
Case 4:19-cv-00619-JFJ Document 20 Filed in USDC ND/OK on 03/22/21 Page 5 of 10




the VE’s testimony was consistent with the information contained in the Dictionary of

Occupational Titles (“DOT”). Id. Based on the VE’s testimony, the ALJ concluded these positions

existed in significant numbers in the national economy. Id. Accordingly, the ALJ concluded

Plaintiff was not disabled.

III.   Issue

       Plaintiff raises one point of error in his challenge to the denial of benefits: that the ALJ

committed reversible error by failing to use the Medical-Vocational Guidelines (“grids”) as a

framework to direct a finding of disability and by substituting VE opinion for the binding legal

presumptions, where Plaintiff’s impairments fell between two exertional categories that would

direct different outcomes, and where the VE opined that the light work category was significantly

eroded by Plaintiff’s limitations. ECF No. 14.

IV.    Analysis – ALJ’s Step-Five Analysis Was Proper

       Plaintiff contends the ALJ erred in his step-five analysis, by not finding him disabled

pursuant to grid rule 201.14 and instead relying on the VE’s testimony that a significant number

of jobs existed in the national economy that he could perform within his RFC. Plaintiff contends

his RFC was a hybrid sedentary/light RFC that, given his age, fell between two grid rules that

would direct different outcomes. Plaintiff argues that the ALJ failed to follow agency guidance

applicable in this situation, which would have led to a finding of disability.

       At step five, the Commissioner bears the burden to show that the claimant can perform

other work that exists in the national economy. See Nielson v. Sullivan, 992 F.2d 1118, 1120 (10th

Cir. 1993); Thompson v. Sullivan, 987 F.2d 1482, 1487 (10th Cir. 1993). To meet this burden, the

Commissioner may rely on the grids, found at 20 C.F.R. Part 404, Subpart P, Appendix 2. Williams

v. Bowen, 844 F.2d 748, 751 (10th Cir. 1988). “The grids contain tables of rules which direct a




                                                  5
Case 4:19-cv-00619-JFJ Document 20 Filed in USDC ND/OK on 03/22/21 Page 6 of 10




determination of disabled or not disabled on the basis of a claimant’s RFC category, age, education,

and work experience.” Thompson, 987 F.2d at 1487. The regulations identify three broad age

categories for this purpose: younger person (under age 50, with subcategories in certain

circumstances of ages 18-44 and 44-49), person closely approaching advanced age (age 50-54),

and person of advanced age (age 55 and over). 20 C.F.R. §§ 404.1563(c)-(e), 416.963(c)-(e). The

grids “may not be applied conclusively in a given case unless the claimant’s characteristics

precisely match the criteria of a particular rule.” Channel v. Heckler, 747 F.2d 577, 579 (10th Cir.

1984). If there is no “exact fit,” then the ALJ must consider all the relevant facts of the case before

reaching a determination. Casey v. Barnhart, 76 F. App’x 908, 910 (10th Cir. 2003) (citing

Channel, 747 F.2d at 579).

       When a claimant’s exertional level RFC (sedentary, light, etc.) falls between two rules that

direct opposite conclusions (i.e., “not disabled” at the higher exertional level and “disabled” at the

lower exertional level), Social Security Ruling (“SSR”) 83-12 directs that the ALJ should consider

the following:

            a. An exertional capacity that is only slightly reduced in terms of the
     regulatory criteria could indicate a sufficient remaining occupational base to satisfy
     the minimal requirements for a finding of “Not disabled.”

            b. On the other hand, if the exertional capacity is significantly reduced in
     terms of the regularity definition, it could indicate little more than the occupational
     base for the lower rule and could justify finding of “Disabled.”

            c. In situations where the rules would direct different conclusions, and the
     individual’s exertional limitations are somewhere “in the middle” in terms of the
     regulatory criteria for exertional ranges of work, more difficult judgments are
     involved as to the sufficiency of the remaining occupational base to support a
     conclusion as to disability. Accordingly, [VE] assistance is advisable for these types
     of cases.

SSR 83-12. See also Program Operations Manual System (“POMS”) DI 25025.015 (directing

that, when a claimant’s exertional capacity falls between two rules that direct opposite conclusions,



                                                  6
Case 4:19-cv-00619-JFJ Document 20 Filed in USDC ND/OK on 03/22/21 Page 7 of 10




the ALJ should apply the higher-numbered rule and find the claimant not disabled if the ALJ

concludes the claimant has a “slightly reduced capacity” for the higher level of exertion; or apply

the lower-numbered rule and find the claimant disabled if the ALJ concludes the claimant has a

“significantly reduced capacity” for the higher level of exertion).1 The ALJ should “[a]lways

explain the basis of [his] conclusions” in this situation, and the ALJ should use the assistance of a

VE if necessary to determine which rule most closely approximates the claimant’s RFC and

vocational factors of age, education, and past work experience. POMS DI 25025.15.

       At the time of the ALJ’s decision, Plaintiff was 52 years old and fell into the category of a

person closely approaching advanced age. Based on his age, his high-school education, and his

RFC for a range of light work, the ALJ considered grid rule 202.14, which would have directed a

finding of “not disabled” if Plaintiff were able to perform the full range of light work. R. 25-26.

However, the ALJ found Plaintiff’s ability to perform all or substantially all of the requirements

of light work was impeded by additional limitations. R. 26. Therefore, the ALJ sought the VE’s

advice as to whether jobs existed in the national economy given Plaintiff’s characteristics and

reduced light RFC with both exertional and non-exertional limitations. Through interrogatories,

the VE stated that, given a hypothetical matching Plaintiff’s characteristics and RFC, the

hypothetical individual would be unable to perform past relevant work because of the

standing/walking requirements. R. 299. However, she stated that other light jobs existed within

the RFC, which totaled 370,050 jobs in the national economy. R. 300. She further explained that

the identified jobs are classified as light, not due to their standing and walking requirements, but

due to their lifting and repetitive activity. R. 301. She further stated the “light unskilled” job



1
  Although the POMS is not legally binding authority, it is nonetheless given controlling weight
unless it is arbitrary, capricious, or contrary to law. See McNamar v. Apfel, 172 F.3d 764, 766
(10th Cir. 1999).

                                                 7
Case 4:19-cv-00619-JFJ Document 20 Filed in USDC ND/OK on 03/22/21 Page 8 of 10




category is “significantly eroded by the hypothetical due to the standing/walking limitation but

these jobs are appropriate.” Id.

       Following the VE’s interrogatory responses, Plaintiff’s counsel filed a responsive letter,

arguing that Plaintiff met grid rule 201.14 with a sedentary RFC, and the ALJ was required under

SSR 83-12 to apply the lower-exertion sedentary grid rule, because the RFC fell between sedentary

and light, and the VE indicated the light job base was “significantly eroded” by the RFC’s

standing/walking limitations. R. 306-307. In the decision, the ALJ considered this letter and

responded that SSR 83-12 advises seeking VE assistance when an exertional RFC falls between

two grid rules directing opposite findings, which he did. Id. The ALJ reiterated that the VE

identified a significant number of jobs at the light exertion level within Plaintiff’s RFC, and the

ALJ adopted that testimony to find a significant number of light jobs was available for Plaintiff to

perform. Id.

       Plaintiff contends that the ALJ was not permitted to rely on the VE’s testimony, because

she stated that the number of light unskilled jobs was “significantly eroded” by Plaintiff’s

standing/walking limitation. R. 301. Plaintiff argues that, given this opinion, the ALJ was bound

to apply the lower-numbered applicable grid rule (201.14) and find him disabled pursuant to

guidance in the POMS and SSR 83-12.

       The Court rejects Plaintiff’s argument. The ALJ addressed the issue of Plaintiff’s eroded

occupational base, and he explained that he followed agency guidance by seeking VE advice. R.

26. The VE stated that, despite Plaintiff’s limited walking/standing capability, there were still

370,050 light jobs in the national economy that he could perform. Contrary to Plaintiff’s assertion,

these jobs constitute far more than “a few jobs.” ECF No. 14 at 7, 8. See, e.g., Chrismon v. Colvin,




                                                 8
Case 4:19-cv-00619-JFJ Document 20 Filed in USDC ND/OK on 03/22/21 Page 9 of 10




531 F. App’x 893, 899-900 (10th Cir. 2013) (holding that “significant numbers” requirement was

met as a matter of law, where occupations totaled 212,000 jobs nationally).

       The Court finds that the ALJ properly followed agency guidance in determining that a

significant number of light jobs was available to Plaintiff despite his restricted standing/walking

RFC limits. The ALJ was not required to determine whether the light job base was “significantly

reduced” by his walking/standing limitations before seeking VE advice, as Plaintiff appears to

argue. See Casey, 76 F. App’x at 910-11 (finding that SSR 83-12 does not dictate a disability

finding where the occupational base at the higher exertion level is significantly reduced, because

the relevant language is “permissive,” and the ALJ may fulfill his obligation to determine the

implications of a limited RFC on the occupational base by consulting a VE); Moore v. Apfel, 216

F.3d 864, 870-71 (9th Cir. 2000) (finding that, when a claimant falls between two grid rules, SSR

83-12 mandates consultation with a VE, not a finding of “disabled”). Nor was the ALJ required

to find that the lower-numbered applicable grid rule applied to Plaintiff’s situation based on the

VE’s statement that the light unskilled job base was “significantly eroded,” where the VE also

found that a significant number of jobs was available.

       Plaintiff points to the statement in SSR 83-12 that “most light work” contemplates

“prolonged standing or walking” as indication that Plaintiff’s RFC would render him unable to

perform most light jobs. See ECF No. 14 at 6; SSR 83-12. However, SSR 83-12 itself dictates

that in cases of an unusual limitation of ability to sit or stand, the ALJ should consult a VE to

clarify the implications for the occupational base, which is what the ALJ did here. The Court

further rejects Plaintiff’s argument that the VE’s testimony was somehow contrary to agency

guidance stated in SSR 83-12, as the VE clearly explained why the occupational base was eroded

and found that 370,050 jobs were still available.




                                                    9
Case 4:19-cv-00619-JFJ Document 20 Filed in USDC ND/OK on 03/22/21 Page 10 of 10




        Finally, the Court does not find it particularly meaningful that a previous version of the

 POMS included an example indicating that a finding of disabled was directed for a situation similar

 to Plaintiff’s, because “the definition of light work is that it usually requires walking or standing

 for approximately 6 hours of an 8-hour day.” ECF No. 14 at 6 (citing February 2015 version of

 POMS DI 25025.015D).2 Plaintiff represents that the example “mysteriously disappeared from

 the POMS on March 27, 2015, without any announcement or explanation,” but he argues that its

 reasoning should be considered persuasive and applicable here. Id. at 7. If anything, the deletion

 of the example suggests the agency reconsidered its position on this issue and no longer considered

 such limitations would dictate disability. However, in light of the deletion of the example before

 Plaintiff even filed his claim for benefits, the Court does not find it to be useful as applied to

 Plaintiff’s case. The Court identifies no error at step five.

 V.     Conclusion

        For the foregoing reasons, the Commissioner’s decision finding Plaintiff not disabled is

 AFFIRMED.

        SO ORDERED this 22nd day of March, 2021.




                                                        JODIF.JAYNE,MAGISTRATEJUDGE
                                                        UNITEDSTATESDISTRICTCOURT

 2
   Plaintiff represents that, in February 2015, POMS DI 25025.015D was updated to include an
 example of a 50-year-old claimant with a high school education, unskilled past relevant work, and
 an RFC for standing/walking 2 hours of an 8-hour day and sitting approximately 6 hours of an 8-
 hour day, and lifting/carrying/pushing/pulling 20 pounds occasionally and 10 pounds frequently.
 ECF No. 14 at 6. Plaintiff represents that the example stated this RFC fell between rule 201.12,
 which dictated “disabled,” and 202.13, which dictated “not disabled,” and the example explained
 that rule 201.12 was to be used as a framework for a decision of disabled, because “the definition
 of light work is that it usually requires walking or standing for approximately 6 hours of an 8-hour
 day.” Id. The example explained that, because the claimant could only walk or stand for 2 hours,
 he had a significantly reduced capacity to perform light work and a sedentary grid rule applied as
 a framework for a determination. Id. at 6-7.

                                                   10
